Citation Nr: 0002285	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  96-18 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted in order 
to reopen a claim of entitlement to service connection for a 
right ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD


Patricia A. Boston, Counsel

INTRODUCTION

The veteran served on active duty from July 1980 to July 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1996 rating decision by the 
Atlanta Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  In January 1994, the RO denied service connection for a 
right ankle disorder.  The veteran did not appeal that 
decision.

2.  The evidence received since the RO's unappealed January 
1994 decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claims.

3.  The veteran's claim for service connection for a right 
ankle disorder is plausible.


CONCLUSIONS OF LAW

1.  Evidence received since the RO's January 1994 decision is 
new and material, and the veteran's claim for entitlement to 
service connection for a right ankle disorder has been 
reopened.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.156(a)  (1999).

2.  The veteran's claim for service connection for a right 
ankle disorder is well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §1110 (West 1991).  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The evidence of record at the time of the January 1994 RO 
decision, which denied service connection for a right ankle 
disability may be briefly summarized.  The service medical 
records (SMR's) reflect that the veteran was seen at the 
dispensary for right knee pain following a parachute jump.  
The assessment was tendon strain on the lateral side of the 
right knee down to his right foot.  He was seen at the 
dispensary in June 1983 for injuries to the right knee, right 
ankle and left ankle following a parachute jump.  An 
evaluation was confined primarily to the right knee.  
Treatment included crutches.  The remaining service medical 
records contain no further complaint or finding relative to 
the right ankle.  The separation examination is not on file.  

A VA examination was conducted in April 1993.  At that time 
he reported that he injured his ankles during a parachute 
jump in 1981 and was placed on light duty.  An examination of 
the right ankle showed no abnormality.  An x-ray of the right 
ankle showed a slight deformity of the posterior aspect of 
the right distal tibia or the right posterior malleolus.  The 
diagnoses included residuals of an injury to both ankles.

In January 1994 the RO denied service connection for a right 
ankle disorder.  At that time the RO determined that the 
evidence did not show the presence of a chronic right ankle 
disability during service or following service.  The 
appellant was notified of that decision and of his appellate 
rights.  He did not appeal that decision.  Accordingly, the 
January 1994 decision is final.  38 U.S.C.A. § 7105 (West 
1991).  However, the appellant may reopen his claim by 
submitting new and material evidence.  

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (1999).

"New evidence" is evidence that is not merely cumulative of 
other evidence on the record.  Barnett v. Brown, 8 
Vet.App. 1, 5 (1995).  See also Cox v. Brown, 5 Vet.App. 95, 
98 (1993).  Evidence is "material" where it is relevant to 
and probative of the issue at hand. Id.

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The evidence received subsequent to the January 1994 rating 
decision includes duplicate service medical records and 
service administrative records.  Also received were VA and 
private medical records covering a period from 1970 to 1998.  
Portions of these records were previously on file.

The additional medical evidence includes December 1993 
private x-ray findings of the right ankle, which were 
interpreted as showing a suspected old fracture involving the 
distal tibia.  May 1995 VA x-rays of the right ankle were 
interpreted as showing a slight deformity of the posterior 
aspect of the distal tibia, which possibly represented a 
traumatic event in this region.  A VA outpatient record, 
dated in June 1997 contains a medical opinion that the 
unstable right ankle was due to jump injuries as a 
paratrooper.

Hearings were conducted at the RO September 1996 and before a 
member of the Board sitting at Atlanta, Georgia, in November 
1999.  During these hearings the veteran provided testimony 
describing the inservice right ankle injuries and his 
symptoms.

To summarize, the evidence demonstrates that the veteran made 
numerous jumps during service and was seen at least on one 
occasion for an injury to the right ankle.  The newly 
submitted x-ray evidence has confirmed the presence of a 
chronic disorder involving the right distal tibia, which 
apparently has not been confirmed at the time of the January 
1994 denial.  The findings indicated that the deformity could 
be traumatic in nature.  Accordingly, the Board finds that 
this evidence is new and material and the claim has been 
reopened.

In Elkins v. West, 12 Vet. App. 209 (1999) the United States 
Court of Appeals for Veterans Claims (Court) held that that 
in making a determination as to whether new and material 
evidence has been submitted to reopened a previously denied 
final decision, a three step process is required. It must 
first be determined whether new and material evidence has 
been submitted. If new and material evidence has been 
submitted, it must be determined whether, immediately upon 
reopening, the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy v. Derwinsky, 1 Vet.App. 78 (1990).  An allegation 
that a disorder should be service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would justify a belief by a fair and impartial 
individual that the claim is plausible.  38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995).

In this regard, the June 1997 VA outpatient report relates 
the current right ankle disability to injuries sustained in 
service.  As such, the Board finds that the claim is well 
grounded.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a right ankle disability is 
reopened.

The claim for service connection for a right ankle disability 
is well grounded.


REMAND

As previously discussed, the Board has found that the claim 
for service connection for a right ankle disability is well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991).  If the 
claim is well grounded, the merits of the claim will be 
evaluated after the duty to assist under 38 U.S.C.A. § 
5107(b) (West 1991) has been fulfilled. Elkins v. West, 12 
Vet. App. 209 (1999).  

In this regard, the veteran during his November 1999 hearing 
indicated that he had surgery on the right ankle in 1997 by a 
physician associated the Emory University and the VA.  These 
records are not on file.  Additionally, the Board is of the 
opinion that a contemporaneous VA examination is warranted.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any 
additional VA and private medical 
records, which are not on record with 
regard to treatment for his right ankle 
disability since his release from active 
duty.  The RO should then obtain all 
records, which are not on file, to 
include the hospital summary regarding 
the right ankle surgery in 1997.  The RO 
should inform the veteran that he has the 
opportunity to submit any additional 
evidence and arguments in support of his 
claim.

2.  The RO should request the VA medical 
facility in Atlanta, Georgia to furnish 
copies of al treatment records covering 
the period from June 1997 to the present.

3.  It is requested that the RO schedule 
the veteran for a VA examination by an 
orthopedist in order to determine the 
nature, severity and etiology of any 
right ankle disability.  The examining 
physician must be provided with the 
veteran's claims file and a copy of this 
Remand in conjunction with the 
examination.  All testing, to include x-
rays, deemed necessary should be 
performed.  It is requested that the 
examiner obtain a detailed history 
regarding in service and post service 
injuries to the right ankle.

Following the examination and in 
conjunction with a review of the claims 
folder, the examining physician is 
requested to render an opinion as to 
whether it is as likely as not that any 
currently diagnosed right ankle disorder 
is related to the veteran's period of 
active duty.  The examiner's attention is 
directed to the VA outpatient record, 
dated on June 10, 1997.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.

4.  The RO should inform the veteran of 
the provisions set forth at 38 C.F.R. § 
3.655(b) (1999) regarding failure to 
report for scheduled VA examinations.

Thereafter, the case should be reviewed by the RO.  If the 
benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 



